Citation Nr: 0944370	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, claimed as scarring fibroid tumors, status post 
total hysterectomy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In the October 2007 rating decision, 
the RO, in pertinent part, denied service connection for 
scarring fibroid tumors status post total hysterectomy and 
depression.  The Veteran filed a notice of disagreement (NOD) 
with these denials in November 2007.  In a statement received 
in July 2008, the Veteran indicated that she wished to 
withdraw her appeal for depression.  Accordingly, the only 
matter presently before the Board is that listed on the title 
page.  

In March 2009, the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  On the date of the hearing, the 
Veteran submitted additional evidence, along with a signed 
waiver of RO consideration of the evidence.  The Board 
accepts this evidence for inclusion in the record.  See 38 
C.F.R. § 20.1304 (2009).  Additionally, during the hearing, 
the Veteran requested, and the undersigned granted, a 30-day 
abeyance period for the submission of a letter from the 
Veteran's private physician.  During the hearing, the Veteran 
indicated that she wanted to waive RO consideration of the 
letter she planned to submit.  The letter from the private 
physician was received in April 2009, and the Board also 
accepts this evidence for inclusion in the record.  

The Board notes that the claims file reflects that the 
Veteran was previously represented by the Disabled American 
Veterans (DAV) (as reflected in an April 2007 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative).  In December 2007, the Veteran filed a VA 
Form 21-22, appointing AMVETS as her representative. The 
Board recognizes the change in representation.

As a final preliminary matter, the Board notes that, in her 
October 2006 claim for service connection, the Veteran filed 
a claim for service connection for a fibroid tumor of the 
bladder.  While the October 2007 rating decision denied 
service connection for fibroid tumors, status post total 
hysterectomy, the RO did not specifically address the claim 
for service connection for a fibroid tumor of the bladder.  
It is not clear from the evidence of record whether the 
Veteran contends that she has a fibroid tumor of the bladder 
distinct from her claimed uterine fibroid tumors.  In this 
regard, during private treatment in November 2006, the 
Veteran indicated that she had scar tissue following her in-
service hernia repair, and that she developed fibroid tumors 
in her bladder.  In describing her surgical history, she 
indicated that her bladder tumor was removed in 1990.  By 
contrast, in a July 2007 statement, the Veteran reported that 
she was sent to an outside OB/GYN during service, who removed 
fibroid tumors, one of which was as large as a softball and 
resting on her bladder.  Accordingly, this matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The weight of the medical opinion evidence regarding 
whether the Veteran's gynecological disorder, including 
scarring fibroid tumors, status post total hysterectomy, is 
related to service is in relative equipoise.  


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's 
gynecological disorder, including scarring fibroid tumors, 
status post total hysterectomy, was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).   
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Veteran contends that her gynecological disorder was 
incurred in service.  Service treatment records reflect 
numerous records of gynecological treatment.  On enlistment 
examination in July 1987 pelvic examination, including 
vaginal examination, was normal.  

A July 1988 cytology report revealed inflammation, bacteria, 
metaplastic cells and probable koilocytosis.  In December 
1989, the Veteran reported that she was taken off birth 
control pills while recovering from mononucleosis, but had 
noted spotting when restarted on birth control pills in early 
November 1989.  She had a normal gynecological examination; 
however Pap smear revealed inflammation.  A February 1990 Pap 
smear revealed reactive but atypical cells present.  In April 
1990, the Veteran underwent colposcopy and a cervical biopsy 
was performed, which revealed condyloma acuminata, moderate 
acute and chronic cervicitis, and metaplasia with extension 
into endocervical gland spaces.  In June 1990, the Veteran 
complained of breakthrough bleeding, although she denied 
missing any birth control pills.  The Veteran underwent 
cryosurgery in July 1990.  Colposcopy in April 1991 was 
normal.  

A May 1991 pathological report revealed benign fragments of 
endocervical tissue.  
In October 1991, the Veteran complained of vaginal 
discharge/bleeding with heavy physical activity.  She also 
reported that she noticed a lump in the right groin area a 
week or two earlier.  The physician noted that the Veteran 
had a history of abnormal Pap smears.  On physical 
examination, the right adnexa was full and tender.  The 
assessment was pelvic inflammatory disease (PID) versus 
ovarian cyst versus ectopic pregnancy.  The plan was to 
schedule an ultrasound, and to make urgent if HCG was 
positive; however, HCG was negative.  The revised assessment 
was PID versus ovarian cyst.  Three days later, the Veteran 
was evaluated for the knot in the right lower quadrant.  The 
assessment was possible right inguinal hernia.  The following 
day, the physician who had diagnosed PID versus ovarian cyst 
noted that Chlamydia and gonorrhea tests were negative and 
CBC was within normal limits.  The assessment was 
questionable ovarian cyst.  The Veteran underwent right 
inguinal hernia repair in November 1991.  

In January 1992, the Veteran complained of suprapubic pain 
and diarrhea.  Pelvic examination revealed slight right 
adnexal tenderness.  The assessment was questionable sexually 
transmitted disease, urinary tract infection.  A January 1992 
bacteriology report was positive for Chlamydia.  The 
Veteran's March 1992 separation examination report notes that 
April 1991 Pap smear was negative, but it was recommended 
that she follow up with a physician for Pap smear, with 
annual follow-up.  

Post-service, VA and private medical records reflect ongoing 
gynecological treatment.  A September 1992 VA pelvic echogram 
revealed cul-de-sac fluid.  The radiologist noted that this 
might be secondary to a ruptured ovarian cyst, but other 
etiologies could not be totally excluded.  

In October 2004, the Veteran presented to a private physician 
with complaints of fibroid tumors and excessive bleeding.  
She described severe bleeding following a two-mile run in 
September, and also with waterskiing.  The physician noted a 
history of PID and infertility.  The Veteran was admitted for 
a hysterectomy.  On admission, she again described severe 
bleeding not during her menstrual cycle, anytime she had any 
activity.  A September 2004 ultrasound revealed a thickened 
lining with a 3 cm. fibroid.  The Veteran reported an 
abdominal procedure in the past, and the physician indicated 
that he had reviewed the operative note, showing an extensive 
amount of adhesions and endometriosis.  In regard to her past 
surgical history, the Veteran described a hernia operation 
and an abdominal procedure to evaluate her infertility and 
PID.  The Veteran underwent a total abdominal hysterectomy 
(TAH) in October 2004.  The pre and post-operative diagnoses 
were menorrhagia and dysfunctional uterine bleeding, fibroid 
uterus.  The surgical findings were uterus slightly enlarged, 
fibroid.  Both ovaries and tubes appeared normal, and there 
was no evidence of pelvic adhesions.  Pathology report 
revealed cervix with chronic cervicitis and squamous 
metaplasia, uterine fundus with multiple leiomyomas and 
benign secretary endometrium.  Microscopic description 
revealed no evidence of malignancy.  

During private treatment in February 2005, the Veteran 
presented for treatment for streptococcus infections and an 
ovarian cyst.  In describing her surgical history, the 
Veteran reported a 1989 hernia surgery, a 1991 laparoscopy, 
and the 2004 hysterectomy.  The impression was pelvic pain 
and tube and ovary adhesions.  In May 2005, the Veteran 
complained of low abdominal and pelvic pain since the 2004 
hysterectomy.  The diagnoses were persistent pelvic and 
abdominal pain, probable omental or epiploic fat adhesions to 
the vaginal cuff, and possible tubo-ovarian adhesions.  The 
Veteran underwent pelviscopy with cautery and lysis, and 
extensive omental adhesions, bilateral salpingo-oophorectomy 
(BSO), and bipolar cautery ablation of endometriotic pelvic 
lesions in May 2005.  The postoperative diagnosis was 
endometriosis externa, left endometrioma, and omental 
adhesions.  The pathology report revealed benign ovaries 
demonstrating endometriosis, multiple benign follicular cysts 
and serosal adhesions.  

The Veteran was afforded a VA General Medical examination in 
July 2007.  She described a partial hysterectomy in 2004 
followed by a full hysterectomy five months later for fibroid 
tumors.  

In a July 2007 statement, the Veteran reported that she was 
sent to an outside OB/GYN during service, who removed fibroid 
tumors, one of which was as large as a softball and resting 
on her bladder.  

In a March 2008 letter, Dr. Capurro, the Veteran's primary 
care physician, indicated that the Veteran had asked her to 
review her medical records and provide an opinion as to any 
service-connected illness.  Dr. Capurro stated that, 
regarding her hysterectomy, it was well-documented that the 
Veteran had cervical metaplasia including glandular cell 
involvement, and was advised to have a hysterectomy at that 
time, but chose to postpone in case she chose to get 
pregnant.  

The Veteran was afforded a VA gynecological examination in 
April 2008.  The examiner reviewed the claims file, and noted 
the abnormal Pap smears in service as well as the colposcopy 
reports and July 1990 cryosurgery.  The examiner added that 
there was no report of problems or treatment for fibroids or 
menorrhagia in the service treatment records.  The examiner 
reviewed a December 2007 VA treatment record, which indicated 
that the Veteran was on estradiol for hot flashes.  The 
Veteran reported that just prior to leaving service she 
developed abdominal pain and went to a private doctor, who 
told her she had a fibroid.  She added that the doctor told 
her, "by the time I was 30 I would need to be cleaned up or 
I would have trouble having kids."  She indicated that she 
decided not to have a procedure, received women's health care 
at her university and then started seeing Dr. Capurro around 
2000.  She added that she developed hot flashes following her 
2004 and 2005 surgeries, and started taking estradiol with 
relief.  She described continuing treatment with medication.  

The examiner indicated that, as the Veteran had a pelvic 
examination done in the last four months at VA, the result of 
that examination was used to report objective findings.  She 
added that there were no known new developments regarding a 
gynecological condition and an examination would not provide 
pertinent information and would be uncomfortable for the 
Veteran.  The diagnosis was uterine fibroids status post 
hysterectomy in 2004 and pelviscopy in 2005 with BSO/lysis of 
adhesions in 2005.  The examiner commented that the Veteran 
reported some urinary stress incontinence early in the 
morning or with sneezing, that she was unable to have 
children secondary to her fibroid problems requiring 
hysterectomy, and that she experienced intermittent hot 
flashes secondary to BSO, relieved by oral estrogen.  

The examiner opined that the disease process or condition 
which required hysterectomy and/or BSO was not caused by or a 
result of the abnormal Pap smears and colposcopy results in 
service.  In providing a rationale for this opinion, the 
examiner noted that, based on review of the available medical 
records, the conditions diagnosed in service all had to do 
with the cervix, not the uterus.  She added that, while the 
Veteran had numerous gynecological visits in service, they 
were all for cervical related issues.  As such, based on the 
service treatment records, uterine fibroids, endometriosis, 
and menorrhagia, the reasons given in the 2004 and 2005 
surgical notes as the reasons for hysterectomy and subsequent 
pelviscopy with BSO,  were not diagnosed in service.  The 
examiner acknowledged that the Veteran  reported that she was 
diagnosed with a uterine fibroid by a private physician 
during service; however, she did not report this on her 
separation examination, and there were no objective medical 
records verifying this diagnosis.  The examiner added that 
the in-service report of slight right adnexal tenderness did 
not provide sufficient objective information to provide a 
diagnosis of uterine fibroids.  The examiner also recognized 
the March 2008 letter from Dr. Capurro, but indicated that 
her opinion, that hysterectomy was secondary to metaplasia of 
the cervix, was in contrast to the operative note, reflecting 
hysterectomy for history of uterine fibroids and menorrhagia.  
The examiner concluded by stating that, as the Veteran's 
cervix was removed during the hysterectomy, any residual from 
her cervix condition in the military could not be evaluated.  
The VA gynecologist who had examined the Veteran in December 
2007 reviewed the case and concurred with the examiner's 
opinion.  

In a March 2009 letter, the Veteran reported that she had 
abnormal uterine bleeding numerous times in service.  She 
indicated that she began to experience spotting with normal 
physical activity in October 1991.  The Veteran stated that, 
at that time, she made an appointment with an outside 
infertility physician, Dr. Marwin, who did an ultrasound and 
found a fibroid tumor on the right side, about the size of a 
softball.  He discussed surgery and recommended that the 
Veteran have surgery when she was ready to have children.  
The Veteran reported that she did not have records of this 
treatment, and, when she attempted to obtain these records, 
she was told they were destroyed after 7 years.  

During the March 2009 hearing, the Veteran testified that she 
experienced excessive bleeding while on birth control pills 
in service.  She reiterated that she went to an outside 
doctor, who told her she had a fibroid tumor the size of a 
softball and a prolapsed uterus from heavy lifting in 
service, and also reported that the report of that private 
treatment was not available.  The Veteran stated that, when 
she got the news regarding the fibroid tumor, she told her 
mother.  She added that she currently saw her gynecologist 
once a year, and was on estrogen.  The Veteran testified that 
she had recounted her history to her primary care physician 
and given her the information in her military record, and 
that she had opined that the need for her hysterectomy was 
due to her disabilities in service.  

On the date of the hearing, the Veteran submitted a March 
2009 letter from her mother, in which she reported that, 
while the Veteran was in the military, she called very upset 
because she had gone to an outside OB/GYN and was told that 
she would have to have an operation in order to have a child.  
The Veteran's mother added that the Veteran said she had a 
prolapsed uterus and a growth the size of a softball.  

In April 2009, the Veteran submitted a letter from Dr. 
Capurro regarding the claim for service connection for 
abnormal uterine bleeding which eventually led to a 
hysterectomy.  Dr. Capurro stated that the numerous records 
supported that the Veteran had abnormal Pap smears, abnormal 
uterine bleeding, and uterine fibroids diagnosed and treated 
during service.  She added that the Veteran was offered the 
procedure, but postponed because she would have no chance of 
having children in later years.  Dr. Capurro opined that the 
medical morbidities which led to the hysterectomy were 
discovered and treated during service.  She asked that the 
Veteran be reimbursed as service-related.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, and resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
a gynecological disorder is warranted.  

The Veteran underwent TAH in October 2004 and BSO in May 
2005, and has continued to receive gynecological treatment, 
including medication for hot flashes, as indicated during the 
April 2008 VA examination.  Accordingly, a current 
gynecological disorder is demonstrated.  The question 
remains, however, as to whether there exists a medical nexus 
between such disability and service.

The record contains conflicting medical opinions regarding 
the relationship between the Veteran's gynecological disorder 
and service.  In such cases, it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  A medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The April 2008 VA examiner opined that the Veteran's 
condition which required TAH and/or BSO was not caused by or 
a result of her gynecological conditions in service.  This 
opinion was based on review of the claims file, examination 
of the Veteran, including review of a December 2007 pelvic 
examination, and was supported by stated rationale, 
specifically, there was no diagnosis of uterine fibroids in 
service; rather, the Veteran's in-service gynecological 
complaints pertained to the cervix.  

By contrast, Dr. Capurro opined that the conditions which led 
to the Veteran's hysterectomy were discovered and treated 
during service.  During the March 2009 hearing, the Veteran 
testified that Dr. Capurro was aware of the evidence in her 
military record, and Dr. Capurro herself referred to 
"numerous records" in her April 2009 letter.  While it is 
not clear exactly which records were reviewed by Dr. Capurro, 
as noted above, a medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
See Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, it 
is evident from Dr. Capurro's correspondence and the 
Veteran's testimony that she had knowledge of the critical 
information contained in the claims file in rendering her 
April 2009 opinion.  Thus, her opinion cannot be discounted 
due to the lack of access to the entire claims file.

The Board notes that Dr. Capurro's opinion is based, in part, 
on the diagnosis of and treatment for uterine fibroids during 
service.  As noted by the April 2008 VA examiner, and as 
confirmed on the Board's review of the claims file, there is 
no documented diagnosis of uterine fibroids during service.  
Rather, the Veteran has consistently reported that this 
diagnosis was rendered by a private physician during service, 
and that the records are no longer available.  In support of 
her assertion, the Veteran's mother submitted a letter 
indicating that, during service, the Veteran had informed her 
that a private OB/GYN had informed her that she had a growth 
the size of a softball.  The Board finds that the March 2009 
letter from the Veteran's mother tends to support her 
reported history of receiving treatment from a private OB/GYN 
regarding uterine fibroids during service.  Moreover, the 
Board points out that, during treatment in October 2004, the 
Veteran described an abdominal procedure in the past, and the 
physician indicated that he had reviewed the operative note, 
showing an extensive amount of adhesions and endometriosis.  
During private treatment in February 2005, the Veteran 
reported a 1991 laparoscopy as part of her surgical history.  
While these reports do not verify that the Veteran had 
treatment for uterine fibroids by private OB/GYN in 1991, 
they also tend to support her assertion regarding private 
treatment during service.  

The Board acknowledges that, while the Veteran has 
consistently reported that she received private treatment for 
uterine fibroids during service, she has provided an 
inconsistent history regarding whether any uterine fibroids 
were removed during service.  In this regard, in her July 
2007 statement, the Veteran reported that the private OB/GYN 
removed fibroid tumors during service, but, during the April 
2008 VA examination, she reported that she decided not to 
have a procedure from the private OB/GYN in service.  
Thereafter, in March 2009, the Veteran reported that the 
private OB/GYN recommended surgery when she was ready to have 
children (suggesting that fibroid tumors were not removed 
during service).  Despite these inconsistencies, Dr. Capurro 
did not base her opinion on the fact that uterine fibroids 
were removed in service, but, rather, were present.  As noted 
above, the Veteran has consistently described such diagnosis, 
and her report tends to be supported by the statement from 
her mother and post-service medical evidence.  

To the extent that the opinion of Dr. Capurro is based on the 
history of uterine fibroids diagnosed in service, reported by 
the Veteran, such reliance only warrants the discounting of a 
medical opinion when the opinion is contradicted by other 
evidence in the record or when the Board rejects the 
assertions of the Veteran, which is not the case here.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

In any event, in addition to uterine fibroids, Dr. Capurro 
indicated that the Veteran had abnormal uterine bleeding 
during service.  Abnormal uterine bleeding is documented in 
the service treatment records, as evidenced by complaints of 
break through bleeding and the Veteran's October 1991 
complaint of bleeding with physical activity.  The Board 
highlights that the Veteran presented with the same complaint 
of bleeding with physical activity on admission for 
hysterectomy in October 2004.  Moreover, while the April 2008 
VA examiner indicated that the Veteran underwent hysterectomy 
and BSO for uterine fibroids, endometriosis, and menorrhagia, 
the October 2004 operative report also lists dysfunctional 
uterine bleeding as a pre and post-operative diagnosis.  
Accordingly, Dr. Capurro's opinion that the medical 
morbidities discovered and treated in service, including 
abnormal uterine bleeding, led to the post-service 
hysterectomy, is supported by the medical evidence of record.  

Upon review, both the VA examiner and Dr. Capurro are 
competent medical professionals who had access to the 
pertinent facts at issue in this case.  Likewise, both 
professionals offered opinions on the basis of those facts.  
The VA examiner's opinion was rendered following examination 
of the Veteran.  While Dr. Capurro did not indicate that she 
specifically examined the Veteran in conjunction with forming 
her opinion, as the Veteran's primary care physician, she has 
treated the Veteran (as confirmed in review of the evidence 
of record).  While Dr. Capurro did not provide a rationale 
for her opinion, the Board notes that, to the extent the 
rationale for the VA examiner's opinion is that the Veteran's 
service treatment records reflect that all gynecological 
treatment in service was for cervical-related issues, the VA 
examiner did not address the October 1991 complaints of 
abnormal bleeding, or the assessment of PID versus ovarian 
cysts. 

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the April 2008 
VA examiner and Dr. Capurro sufficient to place the evidence 
in relative equipoise on the nexus issue.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for a gynecological 
disorder are met.  


ORDER

Entitlement to service connection for a gynecological 
disorder, claimed as scarring fibroid tumors, status post 
total hysterectomy, is granted.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


